Citation Nr: 1210572	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-15 580	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to a compensable initial rating for patellofemoral syndrome of the left knee. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to April 2005, to include combat duty as an infantryman in support of the Global War on Terrorism.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in December 2008 pursuant to the provisions of 38 U.S.C.A. § 7107(e) but the Veteran did not report for the hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2012 presentation to the Board, the Veteran's representative appears to suggest that the severity of the Veteran's service connected patellofemoral syndrome of the left knee has increased since he was last afforded a VA compensation examination of the left knee in November 2007.  The representative requested that the Veteran be afforded another VA examination to assess the severity of this disability.  The U.S. Court of Appeals for Veterans Claims has held that that when it is alleged that a service connected disability has worsened since the most recent VA examination, the duty to assist includes providing the Veteran with a current examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  As such, and given the apparent contentions of the Veteran's representative, the RO will be requested upon remand to schedule the Veteran for a VA examination to determine the current severity of his service connected left knee disability. 

With respect to the claim for service connection for a sleep disorder, there appears to be some clinical record of problems with sleeping as an August 2007 VA clinical report shows the Veteran reporting nightmares associated with his documented combat duty.  It is also noted that sleep disturbances are contemplated as a sign or symptom of an undiagnosed illness under 38 C.F.R. § 3.317.  In order to ensure that the duty to assist has been fulfilled, the RO will be requested upon remand to schedule the Veteran for a VA examination to address his claim for service connection for a sleep disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's service-connected left knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for disability of the knee. 

The examination should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that motion is effectively limited by pain, as well as whether there is any additional functional loss due to weakened movement, excess fatigability, or incoordination.  

The examiner should also report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe. 

2.  The Veteran should also be scheduled for an appropriate VA examination in connection with his claim for service connection for a sleep disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file, to include the service treatment reports, the examiner should offer a response to the following:

	a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current sleep disorder that was manifested during service or is otherwise related to service?  

	b)  If a sleep disorder is not medically diagnosed, are there objective signs and symptoms of sleep disturbances which cannot be medically attributed to a known clinical diagnosis?

A detailed rationale should be offered for the opinion.

3.   In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above posed questions.

4.  After completion of the above, the RO should review the expanded claims file and determine whether the claims on appeal may be granted.  To the extent that any such claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


